Citation Nr: 0422984	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of injury to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 through 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an increased rating 
for the left foot..

In July 2001, the veteran discussed his left foot disability, 
and he also claimed that he developed left knee, left hip and 
right shoulder disorders as a result of limping from his left 
foot disability.  In a March 2002 rating decision, the RO 
denied service connection for left knee, left hip and right 
shoulder disorders on a direct basis, and informed the 
veteran of this denial in February 2002.  The veteran's 
notice of disagreement dated in August 2002 specifically 
referred only to the veteran's disagreement with the October 
2001 decision denying an increased rating claim for his left 
foot.  The statement of the case following his notice of 
disagreement with the October 2001 rating decision was 
provided the veteran in November 2002.  The veteran submitted 
a VA Form 9, Appeal to Board of Veteran's Appeals, in January 
2003, which mentioned not only his claim for an increased 
rating for his left foot disability, but also referred to the 
left knee, left hip and right shoulder disorders, claiming 
that they developed due to his left foot disability.  The RO 
has not adjudicated the claim to entitlement to service 
connection for left knee, left hip and right shoulder 
disorders on a secondary basis, and this matter is referred 
to the RO for appropriate action.

The veteran has also raised the issue of entitlement to 
service connection for a low back disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's left foot injury is currently manifested by 
subjective complaints of pain and objective findings of mild 
tenderness and slight limitation of motion due to pain.


CONCLUSION OF LAW

The criteria for a disability rating disability greater than 
10 percent for residuals of injury to the left foot have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In an August 2001 letter, the RO explained the requirements 
for establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the November 2002 
statement of the case and March 2003 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in August 2001, prior to the 
October 2001 rating decision at issue here, such that there 
is no conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the August 2001 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, private medical 
records and service medical records.  38 U.S.C.A. § 5103A.  
The veteran has not identified or authorized the release of 
any other additional evidence that may substantiate his 
claim.  The RO's actions have complied with VA's duty to 
assist the veteran with the development of his claim.  
Therefore, the Board finds that the duty to assist has been 
met.  Id.

Analysis

The veteran contends that his service-connected left foot 
injury is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991). 
  
Furthermore, the veteran's left foot disorder is potentially 
subject to functional loss in addition to the level of 
disability provided by the appropriate diagnostic code.  When 
an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.   
   
The veteran's left foot disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5284 (2003).  Under this code, a 10 
percent rating contemplates moderate impairment, a 20 percent 
contemplates moderately severe impairment, and a 30 percent 
rating contemplates severe impairment. With actual loss of 
the use of the foot, a 40 percent rating is applicable.  Id.

Evidence relevant to the current level of severity of the 
veteran's left foot disability includes the report of a VA 
orthopedic examination conducted in August 2001.  At that 
time, the veteran complained of pain and limitation of 
motion.  On physical examination, the examiner noted that 
there was a normal callus pattern in the plantar aspect of 
his foot.  The examiner also noted some limitation of motion.  
The ankle and subtalar range of motion was full as was his 
mid foot range of motion, but the mid foot range of motion 
was tender at the extremes of pronation and supination.  
There was exquisite tenderness of the middle three digits 
with plantar flexion with resistance.  Dorsiflexion to 
resistance was painless.  There was no focal motor or sensory 
deficits in his left lower extremity.  An August 2001 X-ray 
showed minimal degenerative change of the forefoot, mild 
deformity of the second metatarsal head indicative of 
previous impaction injury versus osteonecrosis, and mild 
degenerative change of the mid foot.

Also of record is a VA orthopedic examination conducted in 
February 2003.  On physical examination, the examiner found 
that the left foot revealed a normal arch and architecture 
with no evidence of abnormal callus wear.  The examiner also 
found no evidence of plantar fascitis pain but found mild 
pain with dorsiflexion of the veteran's toes.

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected left foot disorder.  The objective evidence 
reflects that the residuals of a left foot injury consist of 
tenderness of the mid foot range of motion at the extremes of 
pronation and supination,  exquisite tenderness of the middle 
three digits with plantar flexion with resistance, resistant 
plantar flexion of the middle three digits of his toes, pain 
about that area and some difficulty ambulating.  Dorsiflexion 
to resistance was painless.  Such findings demonstrate that 
this disability is moderately disabling.  As the residuals of 
a left foot injury have not been shown to be moderately 
severe in nature, a 20 percent evaluation under DC 5284 is 
not warranted.  Similarly, given the evidence of record a 
higher disability rating would not be warranted under any 
other diagnostic code.  38 C.F.R. § 4.7 (2003).

The Board must, however, consider rating the veteran's 
disability based on other diagnostic codes.  Under DC 5010, 
traumatic arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved, 
but where the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5003, 5010 (2003).  The Board points 
out that for the purpose of rating disability from arthritis, 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joint.  38 
C.F.R. § 4.45 (2003).

As was stated earlier, the veteran's limitation of motion of 
the left foot is very slight and therefore noncompensable.  
Thus, a higher rating under DC 5003, 5010 would be 
inappropriate.  The Board also finds that no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code.

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Complaints of pain have been factored into the current 
ratings and the pain reported is consistent with the 
disability ratings assigned.  Thus, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis 
for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating greater than 10 
percent for residuals of injury to the left foot.  38 C.F.R. 
§ 4.3.  

ORDER

A disability rating greater than 10 percent for residuals of 
injury to the left foot is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



